The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
Claims 1-2, 4, 9-10, 15, 20, and 21 have been amended; no claims have been cancelled or added.   
In view of amendments and remarks objection of claim 10 has been withdrawn.
Claims 1-13 and 15-21 are pending.

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable as obvious independently over Costa’672 et al. (U.S. Patent Application Publication 2017/0240672 A1), Costa’566 et al. (U.S. Patent Application Publication 2017/0283566 A1), Case et al. (WO 95/16005 A1), Ittel et al. (U.S. Patent Application Publication 2003/0212226 A1), Tsuzuki et al. (EP 2003046104 A), and Weaver et al. (WO 2012/087441 A1), for the rationale recited in § 6 of the Office Action dated March 21, 2022 and § 4 of the Office Action dated October 26, 2021, and comments below.     
The disclosure of the above-mentioned references resided in § 6 of the Office Action dated March 21, 2022 and § 4 of the Office Action dated October 26, 2021 are incorporated herein by reference.   
	
	Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive.
It appears that the focal Applicants argument resides in that the above-mentioned references do not the criticality the claimed ranges from 2 to 8 g/10 min. according newly Declaration under 37 CFR 1.132 (pages 12-14).
It is noted that the Declaration under 37 CFR 1.132 filed June 21, 2022 is insufficient to overcome the rejection of claims 1-13 and 15-21 based upon the rejection of claims 1-13 and 15-21 under 35 U.S.C. 103 as being unpatentable as obvious independently over Costa’672 et al. (U.S. Patent Application Publication 2017/0240672 A1), Costa’566 et al. (U.S. Patent Application Publication 2017/0283566 A1), Case et al. (WO 95/16005 A1), Ittel et al. (U.S. Patent Application Publication 2003/0212226 A1), Tsuzuki et al. (EP 2003046104 A), and Weaver et al. (WO 2012/087441 A1) as set forth in the last Office action because of the following.  
According to the Declaration copolymers of ethylene 1 and 2 were prepared, where copolymers 1 had a MFR2 of 2.0 g/10 min and copolymers 2 had a MFR2 of 8.0 g/10 min, an additional comparative example CF3 was prepared, having a MFR2 of 30.0 g/10 min, which is outside of the claimed range (table 2). 
It is noted that facts presented are not germane to the rejection at issue and the showing is not commensurate in scope with the claims.
	Firstly, the differences in change* and change** between LE2 and LE1 are accordingly 11% and 6%, and the differences in change* and change** between LE3 and LE2 are accordingly 8% and 3%. Therefore, it is not clear, why when there is a higher change in interlayer thickness, this results from a higher out-flow of the copolymer of ethylene CE3 during lamination when compared to copolymers of ethylene 1 and 2.  
	Secondly, the comparative example has the melt index of 3.5 times more that the upper claimed limit, which is acceptable. For showing the critically of the claimed range the comparative examples should be close to the low and upper limitations, for example, 1 g/10 min, 1.5 g/10 min, 10 g/10 min, 12 g/10 min, 14 g/10 min, and within the claimed range, such as 4 g/10 min and 6 g/10 min, etc. 
	Additionally, the Applicant made the testing keeping in mind only the claimed melt flow rate, but it should be done in the combination with the melting temperature, which is also critical,
In response to Applicant’s arguments that there are no motivations in the arts to arrive the newly claimed invention including only the copolymer (a2) and having the claimed melt flow rate in the combination with the melting temperature (page 10), it is noted that according MPEP 2111.03 [R-3], only the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith.”). 
Therefore, as per claim 1, it is the Examiner’s position that the phrase “comprising” is synonymous with “is produced”, “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”)
It is worth to mention that the courts have held, as found In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977), that the compounds which “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties” (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). See MPEP 2144.08.  
In response to Applicant’s arguments that there is nothing in teaching of Costa’672 and Costa’566 to motivate one of skill in the art to arrived at the claimed MFR2 of 2.0 g/10 min to 8.0 g/10 min because Costa’672 teaches away from a polymer having a low melt flow rate (page 11, 2nd paragraph, and page 12, 2nd and 3rd paragraphs), it is well settled that “an applied reference may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art, including not only preferred embodiment, but less preferred and even non preferred”. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
In response to Applicant’s arguments that there is nothing in teaching of Case to motivate one of skill in the art to arrived at the claimed MFR2 of 2.0 g/10 min to 8.0 g/10 min because Cosa discloses the melt flow rate of 14.1 g/10 min (page 14, 3rd paragraph), or Tsuzuki (page 15, 2nd paragraph), in the absence of showing the critically, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the melt flow rate within the claimed range with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 1.
It is noted again that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine
experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
(Claimed process which was performed at a temperature between 40°C and 80°C and
an acid concentration between 25% and 70% was held to be prima facie obvious over a
reference process which differed from the claims only in that the reference process was
performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness
based on overlapping ranges by showing the criticality of the claimed range. "The law is
replete with cases in which the difference between the claimed invention and the prior
art is some range or other variable within the claims ... In such a situation, the applicant
must show that the particular range is critical, generally by showing that the claimed
range achieves unexpected results relative to the prior art range." In re Woodruff, 919
F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a
discussion of criticality and unexpected results.
In response to Applicant’s arguments against Ittel and Weaver’s references that none of the copolymers correspond to a copolymer of ethylene with one or more polar comonomer(s) selected from (C1-C6)-alkyl acrylate or C1-C6)-alkyl C1-C6)-alkyl acrylate comonomer(s) as claimed (pages 14-15, the bridging paragraph; pages 15-16, the bridging paragraph), it is noted that an obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law
pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4(c).
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764